



CHUBB                                             Exhibit 10.2
Summary of Benefits



--------------------------------------------------------------------------------



Accident Benefits for Motorola Solutions, Inc.


You are a Covered Person and eligible for coverage under the plan, if you are in
the eligible class defined below. For benefits to be payable the Policy must be
in force, the required premium must be paid and you must be engaging in one of
the Covered Activities described below. If you are not in Active Service on the
date your insurance would otherwise be effective, it will go into effect on the
date you return to Active Service.


Class Description: All non-employee directors of the Policyholder who are in
Active Service


Your Dependents (your lawful spouse and unmarried children, subject to the age
limits shown in the Policy) are also covered, if they are traveling with you.


Period of Coverage: You will be insured on the later of the Policy Effective
Date or the date that you become eligible. Your coverage will end on the
earliest of the date: 1) the Policy terminates; 2) you are no longer eligible;
or 3) the period ends for which the required premium is paid. Dependents
coverage will end on the earliest of the date: 1) he or she is no longer a
Dependent; 2) your coverage ends; or 3) the period ends for which the required
premium is paid.
Covered Activities


Exposure & Disappearance - Coverage includes exposure to the elements after the
forced landing, stranding, sinking, or wrecking of a vehicle in which you were
traveling. You are presumed dead if you are in a vehicle that disappears, sinks,
or is stranded or wrecked on a trip covered by the Policy; and the body is not
found within one year of the Covered Accident.


24-Hour Coverage - We will pay the benefits described in the Policy when you
suffer a Covered Accident any time while insured by the Policy. Unless otherwise
specified, We will pay benefits only once for a Covered Accident.


Business Travel - The Covered Accident must take place while traveling: 1) on
business for the Policyholder; and 2) in the course of the Policyholder’s
business. This coverage does not include commuting between home and the place of
work.


This coverage will start at the actual start of the trip. It does not matter
whether the trip starts at your home, place of work, or other place. It will end
on the first of the following dates to occur: 1) the date you return to your
home; 2) the date you return to your place of work; or 3) the date your Personal
Deviation is more than 14 day(s). “Personal Deviation” means: 1) an activity
that is not reasonably related to the Policyholder’s business; and 2) not
incidental to the purpose of the trip.


Hijacking and Air Piracy - The Covered Accident must: 1) take place during the:
a) hijacking of an Aircraft; b) air piracy; or
c) unlawful seizure or attempted seizure of an Aircraft; and 2) take place while
you are in the course of the Policyholder’s business. Coverage begins with the
onset of the hijacking or air piracy and continues while you are subject to the
control of the person or persons responsible for the hijacking/air piracy and
during travel directly to your home or scheduled destinations. “Hijacking” or
“Air Piracy,” as used here, means the unlawful seizure or wrongful exercise of
control of an aircraft or conveyance, or the crew thereof, in which you are
traveling solely as a passenger.


Owned, Leased, or Controlled Aircraft - The Covered Accident must take place
while: 1) you are riding in, or getting on or off of, a covered aircraft; or 2)
as a result of you being struck by a covered aircraft. 3) away from the
Policyholder's prem ises in your city of permanent assignment; 4) on business
for the Policyholder; and 5) in the course of the Policyholder's business.





--------------------------------------------------------------------------------







This coverage will start at the actual start of the trip. It does not matter
whether the trip starts at your home, place of work, or other place. It will end
on the first of the following dates to occur: 1) the date you return to your
home; 2) the date you return to your place of work; or 3) the date your Personal
Deviation is more than 14 day(s). “Personal Deviation” means: 1) an activity
that is not reasonably related to the Policyholder's business; and 2) not
incidental to the purpose of the trip. An aircraft will be deemed “controlled”
by the Policyholder if the Policyholder may use it for more than 10 straight da
ys, or more than 15 days in any year.


Aircraft Restrictions - If the Covered Accident happens while you are riding in,
or getting on or off of, an aircraft, We will pay benefits, but only if: 1) you
are riding as a passenger only, and not as a pilot or member of the crew (except
as provided by the Policy); and 2) the aircraft has a valid certificate of
airworthiness; and 3) the aircraft is flown by a pilot with a valid license; and
4) the aircraft is not being used for: (i) crop dusting, spraying, or seeding;
firefighting; skywriting; skydiving or hang gliding; pipeline or power line
inspection; aerial photography or exploration; racing, endurance tests, stunt or
acrobatic flying; or (ii) any operation which requires a special permit from the
FAA, even if it is granted (this does not apply if the permit is required only
because of the territory flown over or landed on). 5) the aircraft is a military
transport aircraft flown by the U.S. Military Airlift Command (MAC), or similar
air transport service of another country.




Description of Benefits




Aggregate Limit - We will not pay more than $15,000,000 per Covered Accident for
all losses. If, in the absence of this provision, We would pay more than this
amount for all losses under the policy, then the benefits payable to each person
with a valid claim will be reduced proportionately.




Accidental Death and Dismemberment Benefits - If your Injury results, within 365
days from the date of a Covered Accident, in any one of the losses shown below,
We will pay the Benefit Amount shown below for that loss. Your Principal Sum is
$500,000. Your spouse’s Principal Sum is $50,000. Your child’s Principal Sum is
$25,000. If multiple losses occur, only one Benefit Amount, the largest, will be
paid for all losses due to the same Covered Accident.


     Schedule of Covered Losses


Covered Loss    Benefit Amount
Life
.......................................................................................................................    100%
of the Principal Sum
Two or more
Members.........................................................................................    100%
of the Principal Sum
Quadriplegia..........................................................................................................    100%
of the Principal Sum
One Member
...........................................................................................................
50% of the Principal Sum
Hemiplegia
..............................................................................................................
75% of the Principal Sum
Paraplegia...............................................................................................................
75% of the Principal Sum
Thumb and Index Finger of the Same Hand
.......................................................... 25% of the Principal
Sum


“Quadriplegia” means total Paralysis of both upper and lower limbs. “Hemiplegia”
means total Paralysis of the upper and lower limbs on one side of the body.
“Paraplegia” means total Paralysis of both lower limbs or both upper limbs.
“Paralysis” means total loss of use. A Doctor must determine the loss of use to
be complete and not reversible at the time the claim is submitted.


“Member” means Loss of Hand or Foot, Loss of Sight, Loss of Speech and Loss of
Hearing. “Loss of Hand or Foot” means complete Severance through or above the
wrist or ankle joint. “Loss of Sight” means the total, permanent Loss of Sight
of one eye. “Loss of Speech” means total and permanent loss of audible
communication that is irrecoverable by natural, surgical or artificial means.
“Loss of Hearing” means total and permanent Loss of Hearing in both ears that is
irrecoverable and cannot be corrected by any means. “Loss of a Thumb and Index
Finger of the Same Hand” means complete Severance through or above the
metacarpophalangeal joints of the same hand (the joints between the fingers and
the hand). “Severance” means the complete separation and dismemberment of the
part from the body.









--------------------------------------------------------------------------------





Coma Benefit - We will pay 1% of the Principal Sum per month up to 11 months and
thereafter in a lump sum of 100% of the Principal Sum if you become Comatose
within 31 days of a Covered Accident and remain in a Coma for at least 31 days.
We reserve the right, at the end of the first 31 days of Coma, to require proof
that you remain Comatose. This proof may include, but is not limited to,
requiring an independent medical examination at Our expense. Monthly payments
will end on the first of the following dates: 1) the end of the month in which
you die; 2) the end of the 11th month for which this benefit is payable; 3) the
end of the month in which you recover from the Coma.


You are deemed “Comatose” or in a “Coma” if you are in a profound stupor or
state of complete and total unconsciousness, as the result of a Covered
Accident.


Disability Benefit (Permanent Total Disability) - We will pay 100% of the
Principal Sum if you are under age 70 and Permanently Totally Disabled as a
direct result of, and from no other cause but, a Covered Accident. Permanent
Total Disability must begin within 365 days from the date of your Covered
Accident. Disability Benefits will begin when: 1) the applicable Benefit Waiting
Period of 365 days is satisfied; and 2) you provide satisfactory proof of
Permanent Total Disability to Us.
“Total Disability” or “Totally Disabled” means, due to an Injury from a Covered
Accident, you: 1) if employed, cannot do any work for which you are, or may
become, qualified by reason of education, experience or training; and 2) if not
employed, cannot perform the normal and customary activities of a healthy person
of like age and sex. “Permanent Total Disability” or “Permanently Totally
Disabled” means you are Totally Disabled and are expected to remain so disabled,
as certified by a Doctor, for the rest of your life. Permanent Total Disability
must be the result of the same Covered Accident that caused the Total
Disability.


Emergency Medical Benefits - We will pay up to $10,000 for Covered Expenses
incurred for emergency medical services to treat you if you: 1) suffer a Medical
Emergency during the course of a Trip; and 2) are traveling 100 miles or more
away from your place of permanent residence. Covered Expenses include expenses
for guarantee of payment to a medical provider, Hospital or treatment facility.
Benefits for these Covered Expenses will not be payable unless the charges
incurred: 1) are Medically Necessary and do not exceed the charges for similar
treatment, services or supplies in the locality where the expense is incurred;
and 2) do not include charges that would not have been made if there were no
insurance. Benefits will not be payable unless We authorize in writing, or by an
authorized electronic or telephonic means, all expenses in advance, and services
are rendered by Our assistance provider.


Emergency Medical Evacuation Benefit - We will pay 100% of Covered Expenses
incurred for your medical evacuation if you: 1) suffer a Medical Emergency
during the course of the Trip; 2) require Emergency Medical Evacuation; and 3)
are traveling 100 miles or more away from your place of permanent residence.
Covered Expenses; 1) Medical Transport: expenses for transportation under
medical supervision to a different hospital, treatment facility or to your place
of residence for Medically Necessary treatment in the event of your Medical
Emergency and upon the request of the Doctor designated by Our assistance
provider in consultation with the local attending Doctor. 2) Dispatch of a
Doctor or Specialist: the Doctor’s or specialist’s travel expenses and the
medical services provided on location, if, based on the information available,
your condition cannot be adequately assessed to evaluate the need for transport
or evacuation and a doctor or specialist is dispatched by Our service provider
to your location to make the assessment. 3) Return of Dependent Child(ren):
expenses to return each Dependent child who is under age 18 to his or her
principal residence if a) you are age 18 or older; and b) you are the only
person traveling with the minor Dependent child(ren); and c) you suffer a
Medical Emergency and must be confined in a Hospital. 4) Escort Services:
expenses for an Immediate Family Member or companion who is traveling with you
to join you during your emergency medical evacuation to a different hospital,
treatment facility or your place of residence.


Benefits for these Covered Expenses will not be payable unless: 1) the Doctor
ordering the Emergency Medical Evacuation certifies the severity of your Medical
Emergency requires an Emergency Medical Evacuation; 2) all transportation
arrangements made for the Emergency Medical Evacuation are by the most direct
and economical conveyance and route possible; 3) the charges incurred are
Medically Necessary and do not exceed the Usual and Customary Charges for
similar transportation, treatment, services or supplies in the locality where
the expense is incurred; and 4) do not include charges that would not have been
made if there were no insurance.


Benefits will not be payable unless We authorize in writing, or by an authorized
electronic or telephonic means, all expenses in advance, and services are
rendered by Our assistance provider. In the event you refuse to be medically
evacuated, we will not be liable for any medical expenses incurred after the
date medical evacuation is recommended.







--------------------------------------------------------------------------------





Rehabilitation Benefit - We will pay $50,000 if you suffer an Accidental
Dismemberment covered under the Policy and you are participating in a
Rehabilitation Program that is prescribed by a Doctor. Benefits are payable for:
1) the facility providing the Rehabilitation Program in which you are
participating; and 2) Immediate Family Members who incur expenses for travel to
and from the location at which you are participating in a Rehabilitation Program
provided actual receipts are submitted with the claim.


Benefits will end when the first of the following events occur: 1) the date you
complete the Rehabilitation Program; and 2) the date you die.


“Immediate Family Member” means your parent, grandparent, spouse, child,
brother, sister, or in-laws. “Rehabilitation Program” means a specialized,
intensive program for rehabilitation or assimilation at an accredited medical
facility specializing in research, surgery, and training of persons with
Accidental Dismemberment Covered Losses as outlined in the Schedule of Covered
Losses.


Repatriation of Remains Benefit - We will pay 100% of Covered Expenses for
preparation and return of your body to your home if you die as a result of a
Medical Emergency while traveling 100 miles or more away from your place of
permanent residence. Covered expenses include: 1) expenses for embalming or
cremation; 2) the least costly coffin or receptacle adequate for transporting
the remains; 3) transporting the remains; and 4) Escort Services which include
expenses for an
Immediate Family Member or companion who is traveling with you to join your body
during the repatriation to your place of residence.


All transportation arrangements must be made by the most direct and economical
route and conveyance possible and may not exceed the Usual and Customary Charges
for similar transportation in the locality where the expense is incurred.
Benefits will not be payable unless We authorize in writing, or by an authorized
electronic or telephonic means, all expenses in advance, and services are
rendered by Our assistance provider.


Seatbelt and Airbag Benefit - We will pay $25,000 when you die or are
dismembered directly and independently from Injuries sustained while wearing a
seatbelt and operating or riding as a passenger in an Automobile. An additional
$10,000 if you were also positioned in a seat protected by a
properly-functioning and properly deployed Supplemental Restraint System
(Airbag). Verification of proper use of the seatbelt at the time of the Covered
Accident and that the Supplemental Restraint System properly inflated upon
impact must be a part of an official police report of the Covered Accident or be
certified, in writing, by the investigating officer(s) and submitted with your
claim to Us. If such certification or police report is not available or it is
unclear whether you were wearing a seatbelt or positioned in a seat protected by
a properly functioning and properly deployed Supplemental Restraint System, We
will pay $1,000 to your beneficiary.


In the case of a child, seatbelt means a child restraint, as required by state
law and approved by the National Highway Traffic Safety Administration, properly
secured and being used as recommended by its manufacturer for children of like
age and weight at the time of the Covered Accident. "Supplemental Restraint
System" means an airbag that inflates upon impact for added protection to the
head and chest areas. "Automobile" means a self-propelled, private passenger
motor vehicle with four or more wheels that is a type both designed and required
to be licensed for use on the highway of any state or coun try. Automobile
includes, but is not limited to, a sedan, station wagon, sport utility vehicle,
or a motor vehicle of the pickup, van, camper, or motor-home type. Automobile
does not include a mobile home or any motor vehicle that is used in mass or
public transit.


Special Adaptation Benefit - We will pay 10% of the Principal Sum up to $10,000,
if you suffer a “Presumptive Disability” and require a special housing
adaptation or a special Vehicle to accommodate the disability. Benefits will not
be payable unless your Doctor certifies them as necessary. “Presumptive
Disability” means We will presume you are Totally Disabled if you suffer the
complete and irrecoverable loss of sight of both eyes, speech, hearing in both
ears, or of any two limbs, hands or feet, provided the loss occurs within one
year of the Covered Accident. “Vehicle” means a private passenger land motor
vehicle. It includes automobiles, vans, and four wheel drive vehicles. It does
not include a vehicle used for farming, commercial business, racing or any type
of competitive speed event.


Special Counseling Benefit - We will pay $100 per session for up to 10
counseling sessions for mental health counseling to assist you in dealing with a
Covered Loss, if you suffer an Injury that results in a loss as outlined in the
Schedule of Covered Losses for which the Accidental Death and Dismemberment
Benefit is payable; and obtain mental health counseling. The Maximum Amount for
this benefit is $1,000 per Covered Loss.





--------------------------------------------------------------------------------











Exclusions and Limitations: We will not pay benefits for any loss or Injury that
is caused by, or results from:
•
intentionally self-inflicted Injury.

•
suicide or attempted suicide.

•
war or any act of war, whether declared or not (except as provided by the
Policy).

•
a Covered Accident that occurs while on active duty service in the military,
naval or air force of any country or international organization. Upon Our
receipt of proof of service, We will refund any premium paid for this time.
Reserve or National Guard active duty training is not excluded unless it extends
beyond 31 days.

•
sickness, disease, bodily or mental infirmity, bacterial infections, except
infections which occur as a result of accidental injury or accidental
involuntary or unintentional ingestion of a contaminated substance.

•
piloting or serving as a crewmember in any aircraft (except as provided by the
Policy).

•
commission of, or attempt to commit, a felony.





This insurance does not apply to the extent that trade or economic sanctions or
other laws or regulations prohibit Us from providing insurance, including, but
not limited to, the payment of claims.


War Risk Coverage: We will pay benefits for Covered Losses due to Covered
Accidents resulting from war or acts of war anywhere in the world, except the
following countries:
•
the United States

•
The Covered Person’s Home Country

•
The Covered Person’s Country of Permanent Assignment



The war exclusion is deleted to the extent coverage is provide by the terms and
conditions of War Risk Coverage.


“Home Country” means a country from which you hold a passport. If you hold
passports from more than one Country, your Home Country will be the country that
you declared to Us in writing as your Home Country.


“Country of Permanent Assignment” means a country, other than your Home Country,
in which the Policyholder requires you to work for a period of time that exceeds
180 continuous days.


We will not pay more than $15,000,000 per occurrence for war risk benefits. This
limit shall apply to Injuries sustained from all acts of war in a consecutive
72-hour period. If but for this limit We would pay more than $15,000,000, then
the benefits We will pay to each Covered Person will be reduced in the same
proportion, so that the total amount We will pay for war risk coverage is
$15,000,000.


Out-of-Country Medical Expense Benefit


In addition to the accident benefits provided by your business travel plan, we
will pay the additional benefits listed below if you are injured as the result
of a Covered Accident or become sick while traveling on business outside your
Home Country or Country of Permanent Assignment provided the trip does not
exceed 180 days.


This coverage will begin on the later of the scheduled departure date or the
date you leave your Home Country or Country of Permanent Assignment on a trip
authorized by the Participating Organization. Coverage will end on the earliest
of your scheduled return date, the date you return to your Home Country or
Country of Permanent Assignment, or the date your Personal Deviation is more
than 14 days.


Medical Expense Benefits - We will pay for Covered Expenses that result directly
from a Covered Accident or Sickness. These benefits are payable to the earlier
of the date you return to your Home Country or Country of Permanent Assignment,
or 26 weeks from the date of a Covered Accident or Sickness provided the first
Covered Expense was incurred within 30 days after the date of Covered Accident
or Sickness.


The Maximum Benefit for all Accident and Sickness benefits for you is $250,000;
for your spouse is $250,000; and for your children is $250,000, subject to a
Deductible of $0 per Covered Accident or Sickness.







--------------------------------------------------------------------------------





The following limits also apply: The maximum for Dental Treatment (Injury only)
is $1,000. The maximum for Emergency Medical Treatment of Pregnancy is treated
as any other medical condition. The maximum for Room & Board charges is the
average semi-private room rate. The maximum for ICU Room & Board Charges is two
(2) times the average semi-private room rate.


Medical Expense Benefits are only payable: 1) for 100% of the Usual and
Customary Charges incurred after the Deductible, if any, has been met; 2) for
those Medically Necessary Covered Expenses that the Covered Person incurs; and
3) for charges incurred for services rendered to you while traveling outside of
your Home Country or Country of Permanent Assignment.


Emergency Medical, Emergency Medical Evacuation and Repatriation of Remains
Benefits are extended to include travel outside of your Home Country or Country
of Permanent Assignment.




In addition to the exclusions above, We will not pay benefits for any loss,
treatment, or services resulting from:
•
Routine physicals and care of any kind.

•
Routine dental care and treatment.

•
Cosmetic surgery, except for reconstructive surgery needed as the result of an
Injury.

•
Routine nursery care.

•
Eye refractions or eye examinations for the purpose of prescribing corrective
lenses or for the fitting thereof; eyeglasses, contact lenses, and hearing aids.

•
Services, supplies, or treatment including any period of Hospital confinement
which is not recommended, approved, and certified as medically necessary and
reasonable by a Doctor, or expenses which are non-medical in nature.

•
Treatment or service provided by a private duty nurse.

•
Treatment by any Immediate Family Member or member of the Insured’s household.

•
Expenses incurred during holiday travel, or travel for purposes of seeking
medical care or treatment, or for any other travel that is not in the course of
the Policyholder’s business (unless Personal Deviations are specifically
covered).

•
Covered medical expenses for which the Covered Person would not be responsible
for in the absence of the Policy.

•
Any expense paid or payable by any other valid and collectible group insurance
plan.

•
Injury or sickness for which benefits are paid or payable under any workers’
compensation or occupational disease law or act, or similar legislation, whether
United States federal or foreign law.



If we determine the benefits paid under the Out-of-Country Medical Plan are
eligible benefits under any other benefit plan, We may seek to recover any
expenses covered by another plan to the extent that the Insured is eligible for
reimbursement.


IMPORTANT NOTICE
This policy provides travel insurance benefits for individuals traveling outside
of their home country. This policy does not constitute comprehensive health
insurance coverage (often referred to as “major medical coverage”) and does not
satisfy a person’s individual obligation to secure the requirement of minimum
essential coverage under the Affordable Care Act (ACA).


For more information about the ACA, please refer to www.HealthCare.gov.





Definitions: “Covered Accident” means an accident that occurs while coverage is
in force for you and results directly in a loss or Injury covered by the Policy
for which benefits are payable. “Covered Person” means any eligible person for
whom the required premium is paid. “Injury” means accidental bodily harm
sustained by you that results directly from a Covered Accident. All injuries
sustained by one person in any one Accident, including all related conditions
and recurrent symptoms of these injuries, are considered a single Injury.
Medical Emergency” means a condition caused by an Injury or Sickness that
manifests itself by symptoms of sufficient severity that a prudent lay person
possessing an average knowledge of health and medicine would reasonably expect
that failure to receive immediate medical attention would place the health of
the person in serious jeopardy. “Sickness” means an illness, disease or
condition that causes a loss for which you incur medical expenses while covered
under this





--------------------------------------------------------------------------------





Policy. All related conditions and recurrent symptoms of the same or similar
condition will be considered one Sickness. “Trip” means travel by air, land, or
sea from your Home Country. “We, Our, Us” means the insurance company
underwriting this insurance or its authorized agent.




You must provide notification of a claim within 90 days of an Accident or Loss.
If notice cannot be given within that time, it must be given as soon as
reasonably possible. This notice should identify you, the Policyholder, and the
Policy Number.


Policy Number: ADD N04156870, Underwritten by ACE American Insurance Company,
436 Walnut Street, Philadelphia, PA 19106


Contact Information: For customer service, eligibility verification, plan
information, or to file a claim, contact: Chubb NA at 800-336-0627 (from inside
the U.S.) or 302-476-6194 (from outside the U.S.); fax 302-476-6154 for claims
or inquiries or e-mail diane.basa@chubb.com or aceaandhclaims@chubb.com. Mail
claims to: Chubb Accident & Health, PO Box 5124, Scranton, PA 18505-0556.


Travel Assistance Services: Please contact the Policyholder for information
about your travel assistance services and how to contact the assistance provider
when you are traveling.
This Description of Coverage is a brief description of the important features of
the insurance plan. It is not a contract of insurance. The terms and conditions
of coverage are set forth in the Policy issued to your employer. The Policy is
subject to the laws of the state in which it was issued. Coverage may not be
available in all states or certain terms or conditions may be different if
required by state law. Please keep this information as a reference.





